Citation Nr: 1750067	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty for training from January to May 1989, and on active duty from November 2001 to April 2002 and from December 2004 to November 2005, with additional inactive service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned in August 2013, and the Board previously remanded this issue in July 2014.  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected PTSD and dermatophytosis (formerly rated as psoriasis vulgaris) have precluded him from obtaining and maintaining substantially gainful employment.  See August 2013 Hearing Transcript (Tr.) at 7.  

All veterans who are shown to be unable to secure or follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

Here, the Veteran is service connected for PTSD, currently evaluated as 50 percent disabling, and dermatophytosis, evaluated at 60 percent disabling, for a combined evaluation for compensation of 80 percent.  Thus, the Veteran meets the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. 
§ 4.16(a).

The Veteran has not been employed since 2009, when he left his house painting and deck washing job due to his skin condition.  See May 2015 VA examination report.  Previously, he worked as a corrections officer from 1996 to 2008, reportedly leaving that job due to his skin condition and transportation problems.   

The Board notes that the Veteran completes chores around his sister's home, however, such work is marginal, occurs in a protected environment, and is not considered substantially gainful employment.  See 38 C.F.R. § 4.16.  

The record reflects that the Veteran has significant work-related limitations due to his service-connected PTSD.  April 2017 treatment records demonstrate the Veteran's hyper vigilance, sleep disturbance, suicidal ideation, panic attacks with tingling and shakiness, insomnia and intrusive and racing thoughts.  See August 2016 Altoona VAMC treatment records at 283.  Although his sleep disturbance has since improved, the Veteran continues to demonstrate anxiety with intrusive thoughts, suicidal ideation, panic attacks, with nausea and dizziness, a loss of interest in activities and difficulty experiencing positive feelings.  See December 2016, January 2017, and April 2017 Altoona VAMC treatment records.

Notably, the June 2017 VA examiner indicated that the Veteran was flagged in the system as a "high risk" for suicide, and also noted "dissociative episodes" occurring for one hour per incident.  See June 2017 VA examination report.  The June 2017 examiner found that the Veteran had difficulty attending to or is easily distracted from the task at hand, difficulty maintaining concentration and focus on work over a period of time, intrusive thoughts that interfere with the ability to stay focused, significant difficulty functioning around other people and as a team member, and feels uncomfortable around others.  See June 2017 VA examination report.  Additionally, the Veteran has competently reported that the medications he takes for the PTSD make him groggy, feel like he has no energy, and have a hard time remembering.  See August 2013 Hearing tr. at 7-8. 

Regarding the skin disability, the Veteran has stated that his dermatophytosis impedes his ability to work.  See May 2015 VA examination report.  He has plaques on his thighs, groin, buttocks, ears, legs, face and underarms.  His skin is quite itchy and painful, and worsens when he is sweating.  Id.  He reports not doing much during the day because he tries to stay in a cool place because of the sweating, which leads to aggravation of his psychiatric disorder because he cannot control his skin problems.  See August 2013 Hearing Tr. at 6.  Additionally, he was advised by treating physicians to avoid peak sun hours between 10am and 4pm, which is not conducive to house painting.  See August 2015 VA treatment records.  The Veteran has reported constant symptoms of itching, particularly in the scalp and groin, and that he is embarrassed of having to scratch at both of these areas in public places.  He also has a sensation of burning in all of the affected skin.  The itching has been severe enough to periodically keep him from sleeping.  See October 2009 VA examination report.  His skin gets very red and sore, at times with weeping and bleeding.  See March 2017 Altoona VAMC treatment records at 15.  

The Board acknowledges that there is an unfavorable December 2012 Social Security Administration (SSA) finding regarding the Veteran's employability, however, SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  Furthermore, the Board emphasizes that the SSA decision was issued before the onset of more severe PTSD symptomatology, particularly suicidal ideation.

Additionally, the Board acknowledges that the April 2015 VA examiner opined that the current level of functional impairment resulting from the Veteran's PTSD or the medications the Veteran takes for it does not render him unable to secure or maintain substantially gainful employment for which he is otherwise qualified.  The examiner, did not, however, provide an adequate rationale for this opinion, merely repeating some of the Veteran's statements regarding both the skin condition and the PTSD.  Additionally, as with the SSA determination, this opinion was rendered prior to the onset of more severe PTSD symptomatology.  Thus, the opinion is of little probative value.  

The Board emphasizes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, after a careful review of the record, and affording the Veteran the benefit of the doubt, and given the Veteran's prior work history, the Board finds that his suicidal ideation, dissociative episodes, difficulty attending to tasks, poor concentration, and difficulty functioning around other people and as a team member, along with his painful skin condition, which flares with heat and sweat and precludes him from working outdoors during peak sun hours, prevent him from securing or following a substantially gainful occupation.  Accordingly, entitlement to a TDIU is granted.   


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


